FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, April 14, 2016 FAIRFAX ANNOUNCES CONFERENCE CALL Fairfax Financial Holdings Limited (TSX:FFH and FFH.U) will hold a conference call at 8:30 a.m. Eastern Time on Friday, April 29, 2016 to discuss its 2016 first quarter results which will be announced after the close of markets on Thursday, April 28 and will be available at that time on its website www.fairfax.ca.The call, consisting of a presentation by the company followed by a question period, may be accessed at (800) 857-9641 (Canada and U.S.) or 1 (517) 308-9408 (International) with the passcode “Fairfax”. A replay of the call will be available from shortly after the termination of the call until 5:00 p.m. Eastern Time on Friday, May 13, 2016.The replay may be accessed at (888) 566-0458 (Canada and U.S.) or 1 (402) 998-0628 (International). Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact:John Varnell, Vice President, Corporate Development, at (416) 367-4941
